DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 – 13, 15 and 16 have been amended.
	Claims 17 and 18 are newly added.
	Claims 1 – 18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl-Abraham (US 2020/0265684) (hereinafter “Abraham”) in view of Amaitis (US 2012/0214575).
As per claim 1, Abraham discloses the following:
a wearable device worn by a user, the wearable device further comprising. a wearable device user interface that is configured to present potential wagers to the user, wherein the potential wagers reflect odds for a next event…and receive selected wagers from the user; and (Abraham discloses the use of a wearable device that a user can wear that presents via a user interface potential wagers to a user upon a game event wherein the game events that the user can wager upon are associated with odds.  Abraham also discloses the user making a selection of the wagers to accept) (Abraham 0039, 0042, 0051)
at least one sensor that is configured to capture in-game information to determine a situation… (Abraham disclose the wearable device comprising a sensor to detect the current game situation) (Abraham 0023, 0035, 0039 – 0040)
Abraham fails to disclose:
a historical play database from which a frequency of each event outcome in the historical play database can be filtered for an in-game context of each event outcome; and
…and the in-game context of a given event.
However, Amaitis discloses a wagering system wherein odds are generated for wagering events. Specifically, Amaitis discloses the identifying of a next player wherein the historical play record of the player is determined such as “if Barry Bonds strikes out four times with the same pitcher, his odds of getting a hit off that pitcher may decrease.”) (Amaitis 0124).  Thus, the historical data inherently must be stored in such a manner to aid in the retrieval matching historical data when needed similar to that of a searchable/filterable database.  Amaitis discloses the use of a sensor to monitor data in real time pertaining to the game state, and player data (Amaitis 0128, 0142, 0143). Amaitis discloses the identification of the next player at bat (i.e. game context) (Amaitis 0128, 0142). Amaitis discloses the calculation and updating of odds based upon the current game state, similar plays or situations (i.e. game context) that the current player or athlete is currently facing and the real time sensor data (Amaitis 0152 — 0156)
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Abraham in view of Amaitis to provide a game system wherein odds of a particular wagering events are adjusted during the game based upon the next player, historically similar plays and sensor data. This would ensure that bettor is given the most up to date odds for a particular betting event to ensure that they are making an informed wager and additionally ensure that the house is not offering odds on a particular betting line that is not in the best interests financially.
As per claim 2, Abraham discloses:
wherein the at least one sensor of the wearable device comprises at least one of a microphone and a camera. (Abraham 0027)
As per claim 3, Abraham discloses:
a data capture module that is configured to determine  relevant data points that can be captured by the at least one sensor on the wearable device. (Abraham 0042)
As per claim 4, Abraham discloses:
further comprising. a mobile device which is communicatively paired with the wearable device. (Abraham 0028)
As per claim 5, Abraham discloses: wherein the wearable device is a pair of smart glasses. (Abraham 0025)
As per claim 6, Abraham discloses: further comprising. a base module on the mobile device that is configured to initiate the one or more sensors on the wearable device to capture data. (Abraham 0028)
As per claim 7, Abraham discloses: wherein the wearable device further comprises an odds calculation module that is configured to generate odds on the next outcome following receipt of the captured data. (Abraham 0041, 0042)
As per claim 8, Abraham discloses: wherein the base module is configured to initiate  the one or more sensors on the wearable device to capture data at a conclusion of the next event. (Abraham 0028, 0038)
As per claim 9, Abraham discloses: wherein the base module is configured to query the wearable device to determine types of the at least one sensor and data which can be collected by the at least one sensor. (As best can be understood by the claim language Abraham discloses the coordination of what types of video data to display on the wearable device in coordination with the gaming device) (Abraham 0028)
As per claim 10, Abraham discloses: 
wherein the odds calculation module is initiated following receipt of a number of data points exceeding a threshold value, as determined by a data capture module. (Abraham discloses the recalculation of odds based on the progression of the game (Abraham 0043), wherein the aspects of the game to determine the game progression are based upon the data points or images captured by the image capture device) (Abraham 0040, 0041)
As per claim 15, Abraham fails to disclose:
further comprising comparing the captured data from the live event to data in a historical database to calculate the odds for the next event.
However, Amaitis discloses a wagering system wherein odds are generated for wagering events. Specifically, Amaitis discloses the identifying of a next player wherein the historical play record of the player is determined such as “if Barry Bonds strikes out four times with the same pitcher, his odds of getting a hit off that pitcher may decrease.”) (Amaitis 0124).  Thus, the historical data inherently must be stored in such a manner to aid in the retrieval matching historical data when needed similar to that of a searchable/filterable database.  Amaitis discloses the use of a sensor to monitor data in real time pertaining to the game state, and player data (Amaitis 0128, 0142, 0143). Amaitis discloses the identification of the next player at bat (i.e. game context) (Amaitis 0128, 0142). Amaitis discloses the calculation and updating of odds based upon the current game state, similar plays or situations (i.e. game context) that the current player or athlete is currently facing and the real time sensor data (Amaitis 0152 — 0156)
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Abraham in view of Amaitis to provide a game system wherein odds of a particular wagering events are adjusted during the game based upon the next player, historically similar plays and sensor data. This would ensure that bettor is given the most up to date odds for a particular betting event to ensure that they are making an informed wager and additionally ensure that the house is not offering odds on a particular betting line that is not in the best interests financially.
As per claim 18, Abraham discloses:
wherein the pair of smart glasses comprises both an audio feed and a video feed. (Abraham discloses a wearable device such as smart glasses that comprises a microphone for audio feed data and a display for video feed data) (Abraham 0023, 0024 - 0027)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl-Abraham (US 2020/0265684) (hereinafter “Abraham”) in view of Amaitis (US 2012/0214575) in view of Vann (US 9,542,801)
As per claim 17, 
Abraham fails to disclose:
wherein the wearable device is a smart watch.
However, in a similar field of endeavor, Vann discloses a wearable wagering system wherein the wearable comprises a smart watch wherein the user utilizes the smart watch to interact with the gaming system (Vann 12:17 – 47).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Abraham in view of Vann to provide a wearable device that is a smart watch that enables a user to interact with a wagering game system.  The use of a smart watch would enable a  user to discreetly interact with the wagering system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 – 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hufnagl-Abraham (US 2020/0265684) (hereinafter “Abraham”)
Abraham discloses:
capturing data from a live event on one or more sensors of a wearable device worn by a user; (Abraham 0039, 0042, 0051)
comparing  the captured data to a threshold value; calculating odds for a next event after the captured data threshold value;  (Abraham discloses the capturing of live event data and if the during the progression of the game, the odds of the event happening may increase or decrease and the wagering data may be updated based upon the updated odds calculation) (Abraham 0042)
displaying, to the user, a wagering option for the next event on the wearable device; and  (Abraham 0038, 0042, 0051) 
accepting, from the user, an input on the wearable device for a wager. (Abraham 0044)
As per claim 12, Abraham discloses:
further comprising- pairing the wearable device to a mobile device. (Abraham 0028)
As per claim 13, Abraham discloses:
further comprising. receiving a signal on the wearable device to initiate capturing data on a next event; and capturing data on the next event. (Abraham 0039, 0040)
As per claim 14, Abraham discloses:
wherein the signal is received from the mobile device. (Abraham 0028)
As per claim 16, Abraham discloses:
further comprising: determining that the wager is successful based on an analysis of the captured data from the next event. (Abraham 0044)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see above rejection addressing the newly amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715